Citation Nr: 0912632	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-07 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by muscle spasms of the right hand.

2.  Entitlement to service connection for a disability 
manifested by muscle spasms of the left hand.

3.  Entitlement to service connection for a disability 
manifested by muscle spasms of the right foot.

4.  Entitlement to service connection for a disability 
manifested by muscle spasms of the left foot.

5.  Entitlement to service connection for Lyme disease, 
including its residuals.

6.  Entitlement to service connection for recurrent skin rash 
to the groin area, back, and forehead, and 
angioedema/urticaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to 
July 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for muscle spasms of the 
right hand, left hand, right foot, and left foot; Lyme 
disease; and recurring skin rash to the groin area, back, and 
forehead, and angioedema/urticaria.  In February 2008, the 
Veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO in Las Vegas, Nevada.  A 
transcript of the hearing is of record.

The muscle spasm and Lyme disease issues have been 
characterized as reflected on the cover page based on the 
medical evidence of record and the Veteran's assertions.

The Board remanded this case for additional development in 
September 2008.  The requested development has been 
accomplished.


FINDINGS OF FACT

1.  The Veteran has a disability manifested by muscle spasms 
of the bilateral hands and feet that has been medically 
determined to have developed in service.

2.  The preponderance of the evidence shows no confirmed 
diagnosis of Lyme's disease; and no residuals of any disease 
that might have been present in service are shown on medical 
evaluation.

3.  The record shows treatment for non-specific dermatitis, 
lipoma on the back, erythematous pruritis lesion, acute 
urticaria/angioedema, erythema chronicum migrans, and rashes 
on the forehead, groin, and back in service; and within one 
year after discharge from service, findings of recurring skin 
rashes of the groin, back, and forehead, and angioedema 
urticaria


CONCLUSIONS OF LAW

1.  The criteria for service connection for muscle spasms of 
the right hand are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2008).

2.  The criteria for service connection for muscle spasms of 
the left hand are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2008).

3.  The criteria for service connection for muscle spasms of 
the right foot are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2008).

4.  The criteria for service connection for muscle spasms of 
the left foot are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2008).

5.  The criteria for service connection for Lyme's disease 
including its residuals are not met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 3.303 (2008).

6.  The criteria for service connection for recurrent skin 
rash to the groin area, back, and forehead, and 
angioedema/urticaria are met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2005 and March 2006.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of 
any Lyme's disease or residuals, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

The Veteran's service connection claims for muscle spasms of 
the bilateral hands and feet and recurrent skin rashes have 
been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcome noted below, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Muscle spasms

The Veteran seeks service connection for muscle spasms of the 
hands and feet, which he relates to his Zocor medication in 
service.  He testified that he started taking high 
cholesterol medication (Zocor) in service in 2002 at Hickam 
Air Force Base and has continued to take it ever since.  The 
dosage was gradually increased from 5mg to 40mg and the 
Veteran has noticed that his muscle spasms have worsened with 
the increase in medication.  He also mentioned that he did 
not have muscle spasms prior to taking it.  On his claim, he 
stated that he did not have Gulf War service.

The service treatment records reflect the Veteran was taking 
Zocor for high cholesterol in service.  At discharge from 
service in May 2005, the Veteran reported muscles spasm in 
the hands and feet and noted that he was currently taking 
Zocor.

After service, a March 2006 VA examination report shows the 
Veteran reportedly had carpopedal spasms of the hands and 
feet that occurred five to six times per week.  Treatment was 
with massage.  He was seen by medics in the Air Force with no 
explanation given for his symptoms.  On physical examination, 
the Veteran was able to bring his thumb to the tip of each 
finger without difficulty in both right and left hands and 
was able to make a fist with the tips of his fingers to the 
proximal transverse crease of the palm without difficulty.  
Strength in the hands was excellent.  The right hand grip 
strength was 115 pounds, left hand 105 pounds.  The 
metacarpal and interphalangeal joints had normal range of 
motion.  On sensory examination, inspection of the hands was 
normal.  With monofilament testing, there was diminished 
sensation over the ulnar nerve distribution of the left hand 
as compared to the right.  On testing of the radial and 
median nerve on the left hand, those sensations were better 
than the ulnar nerve sensation; however, on comparison with 
the right hand, median and ulnar nerve sensations were 
slightly diminished on the left as compared to the right.  
Examination of the feet also revealed no deformity.  There 
was no evidence of spasm on examination.  The diagnosis was 
carpopedal spasms of uncertain etiology.

A December 2008 VA examination report shows the Veteran 
noticed spasms of the feet and hands in about 2003 after 
taking Zocor for six months.  The Veteran and his doctors 
continued Zocor until 2005, when the Veteran's doctor took 
him off Zocor due to concern it was causing spasms and 
cramps.  Symptoms improved but never went away completely.  
In mid 2006, the Veteran was put back on Zocor for 
hypercholesterolemia.  Symptoms worsened thereafter and 
presently the Veteran complained of two to three weeks of 
symptoms of spasms and pain lasting 20 to 30 minutes in the 
hands and feet.  

On physical examination, there was no intermuscular scarring.  
The muscle function was normal in terms of comfort, 
endurance, and strength sufficient to perform activities of 
daily living.  There were no scars, residuals of nerve, 
tendon, or bone damage, muscle herniation, loss of deep 
fascia or muscle substance, or any limitation of motion of a 
joint due to muscle disease or injury.  On neurological 
evaluation, the motor examination showed normal tone, bulk, 
and strength.  Deep tendon reflexes were 2+ and symmetrical.  
Sensory examination was normal to pinprick and light touch.  
Gait and coordination was normal.  Electromyographic (EMG) 
studies were performed in the key muscle groups of both upper 
and lower extremities and paraspinal muscles and revealed 
normal insertional resting and exertional potentials.  The 
impression was normal EMG of bilateral upper and lower 
extremities and paraspinal muscles; normal nerve conduction 
studies of bilateral upper and lower extremities; normal F 
waves of bilateral upper and lower extremities; normal H 
reflexes of both lower extremities; and paresthesia.  The 
examiner found no evidence of neuropathy, myopathy, 
radiculopathy, or objective neurological abnormalities.

When asked to state the etiology of the muscle spasms, the 
examiner noted that there was documentation that the Veteran 
had carpopedal spasms and related symptoms during service.  
Based on test results, medical records, and the examination, 
the examiner found that the Veteran had carpopedal spasms of 
uncertain etiology, which were most likely not due to Zocor 
or any other known service-connected condition, except they 
developed during service.  

The medical evidence shows the Veteran complained of muscles 
spasms in the hands and feet during service, within one year 
after discharge from service, and continues to complain of 
muscle spasms presently.  A VA examiner has determined that 
the present carpopedal muscle spasms of the hand and feet are 
of uncertain etiology but that they developed in service.  
None of the EMG studies, nerve conduction studies, or sensory 
examination can point to a diagnosis to explain the Veteran's 
muscle spasms; so it is not clear what disability the Veteran 
has that is causing the muscle spasms.  Nonetheless, the 
Veteran has complained of this impairment in service and for 
the last three to four years since service.  Even though the 
medical evidence has not resolved the cause, the Veteran has 
a disabling condition manifested by muscle spasms of the 
bilateral hands and feet that a VA examiner has determined 
were developed in service.  

Therefore, even though the disability is unknown, the 
Veteran's disability manifested by muscle spasms of the 
bilateral feet and hands is shown to be related to service; 
and service connection is warranted.

Lyme disease 

The Veteran also seeks service connection for Lyme's disease.  

The service treatment records show that on May 8, 1992, the 
Veteran had been seen for what was believed to be insect or 
bug bites.  He had a very small, erythematous pruritis lesion 
but now presented with several large lesions that were 
classic for erythema chronicum migrans. The assessment was 
probable Lyme disease by history and physical findings.  A 
May 11, 1992 medical record shows mild pruritis possibly 
secondary to antibiotics or Lyme's disease.  Later May 1992 
medical records also show an assessment of Lyme's disease.  A 
June 1992 medical record shows recurrent acute 
urticaria/angioedema of questionable etiology. The report 
further notes that the Veteran had been diagnosed as having 
Lyme disease based on his symptoms and reports of arthralgia 
with urticaria.  

After service, a March 2006 VA examination report shows a 
Lyme serology examination was negative.  The examiner 
determined that any current symptoms the Veteran was 
experiencing were not due to Lyme disease, if he ever had it.

A December 2008 VA examination report shows the Veteran was 
treated for Lyme's disease with intravenous antibiotics for 
12 days at Wurthmith Air Force Base in Michigan.  The 
symptoms improved but never resolved completely.  Examination 
findings revealed erythema, scaliness of forehead skin, and 
scalp and small lesions over the groin bilaterally.  The 
examiner reviewed the claims and found that the Veteran's 
history of possible service-connected Lyme disease was not 
the cause of the present skin rash.

The medical evidence shows that, while the Veteran had 
findings of Lyme's disease in service, there was no clinical 
diagnosis.  After service, in 2006, the Lyme serology 
examination was negative.  Therefore, there is no confirmed 
diagnosis of Lyme's disease of record.  Furthermore, even if 
the Veteran had a confirmed Lyme's disease diagnosis in 
service, two VA examiners have determined that the Veteran 
has no present residuals of this disease.

Service connection cannot be granted if there is no present 
disability.  38 C.F.R. §§ 3.303, 3.304.  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran genuinely believes that he has residuals of 
Lyme's disease that was incurred in service.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis of Lyme's disease or any residuals 
and his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the opinions provided by the medical 
professionals who determined that the Veteran has no 
confirmed diagnosis of Lyme's disease and no residuals of 
this disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006)).

The preponderance of the evidence is against the service 
connection claim for Lyme's disease including any residuals; 
there is no doubt to be resolved; and service connection is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


Recurrent skin rash to the groin area, back, and forehead, 
and angioedema/urticaria

The Veteran seeks service connection for recurring skin 
rashes of the groin, back, and forehead, and angioedema 
urticaria. (He indicated on his claim that he did not have 
Gulf War service.)  The Veteran's wife submitted a statement 
noting that she had observed the same rashes on the Veteran 
since service.

The service treatment records show an assessment of non-
specific dermatitis in September 1978.  A March 1992 medical 
record shows a lipoma on the back.  An April 1992 medical 
record shows a bite and an assessment of questionable 
urticaria on the medial right thigh.  On May 8, 1992, a 
medical record shows the veteran had been seen for what was 
believed to be insect or bug bites.  He had a very small, 
erythematous pruritis lesion but now presented with several 
large lesions that were classic for erythema chronicum 
migrans.  The assessment was probable Lyme disease by history 
and physical findings.  A May 11, 1992 medical record shows 
mild pruritis possibly secondary to antibiotics or Lyme's 
disease.  A June 1992 medical record shows recurrent acute 
urticaria/angioedema of questionable etiology.  The report 
further notes that the veteran had been diagnosed as having 
Lyme disease based on his symptoms and reports of arthralgia 
with urticaria. A separate June 1992 medical record notes lip 
swelling possibly secondary to erythema chronicum migrans.  
In September 1992, a medical record shows atypical symptoms 
of pruritis with an erythematous marginated rash.  The 
assessment was angioedema.  At discharge from service in May 
2005, the Veteran complained of ongoing joint pain and 
urticaria, as well as rashes on his forehead, groin, and 
back.

After service, a March 2006 VA examination report notes the 
Veteran's angioedema occurred with the apparent Lyme's 
disease in service and had no recurrence since 1992.  He had 
a urticaria-like rash with Lyme's disease that resolved.  He 
had specialized skin testing that revealed some environmental 
allergies.  The lipoma was on the back area around the right 
scapula.  There had essentially been no symptoms and he had 
been advised not to do any treatment.  Rashes occurred on his 
forehead and the history was suggestive of seborrhea; he had 
no rash on present examination.  He also had a rash that 
occurred intermittently on the belt line and inguinal area of 
the groin.  There was no rash that day to inspect.  The 
impact of the rash was minimal with some irritation and 
itching.  He used aloe-based lotion that was helpful.  The 
diagnosis was lipoma; the forehead rash sounded like 
seborrheic dermatitis; the groin rash might be related to 
sweating, as he had changed his type of underwear and this 
seemed helpful.  The examiner could not make a diagnosis in 
regard to the belt line rash or groin rash with certainty on 
the basis of this visit.  

A December 2008 VA examination report notes the Veteran's 
treatment for his skin conditions in service.  On physical 
examination, the Veteran had erythema, scaliness of forehead 
skin, and scalp and small lesions over the groin bilaterally.  
The examiner reviewed the claims file and found that the 
Veteran had eczema and that his history of possible service-
connected Lyme disease was not the cause of the present skin 
rash.

The 2006 examiner determined that the Veteran had a lipoma of 
the back, possibly seborrheic dermatitis, and a groin rash 
that might be related to sweating.  The 2008 examiner did not 
provide an opinion on the etiology of the Veteran's skin 
condition, only finding what did not cause the skin 
condition.  The Veteran has complained of skin rashes to the 
groin area, back, and forehead, and angioedema/urticaria 
since service.  His wife also has indicated that she has 
observed the Veteran's skin disorders since service.  The 
Veteran and his wife are competent to state that which they 
can observe and there is no reason shown to doubt their 
credibility.  See McCartt v. West, 12 Vet. App. 164 (1999) 
(skin disorder).  Given the multiple episodes of treatment 
for a skin condition in service and the present findings of a 
skin condition since one year after service, all doubt is 
resolved in the Veteran's favor that his present recurring 
skin rashes of the groin, back, and forehead, and angioedema 
urticaria are related to service.  For this reason, service 
connection for recurring skin rashes of the groin, back, and 
forehead, and angioedema urticaria is warranted.  See 
38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a disability manifested 
by muscle spasms of the right hand is granted, subject to the 
rules and payment of monetary benefits.

Entitlement to service connection for a disability manifested 
by muscle spasms of the left hand is granted subject to the 
rules and payment of monetary benefits.

Entitlement to service connection for a disability manifested 
by muscle spasms of the right foot is granted subject to the 
rules and payment of monetary benefits.

Entitlement to service connection for a disability manifested 
by muscle spasms of the left foot is granted subject to the 
rules and payment of monetary benefits.

Entitlement to service connection for Lyme disease, including 
its residuals, is denied.

Entitlement to service connection for recurrent skin rash to 
the groin area, back, and forehead, and angioedema/urticaria 
is granted, subject to the rules and payment of monetary 
benefits.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


